          Case 4:16-cv-05091-SMJ                   ECF No. 169           filed 03/31/21    PageID.3665 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
          JAY HYMAS, d/b/a DOSMEN FARMS,
                                                                                                               Mar 31, 2021
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:16-cv-05091-SMJ
   UNITED STATES DEPARTMENT OF INTERIOR,                             )
  DEBRA A. HAALAND, Secretary of the United States                   )
   Department of Interior, and AURELIA SKIPWITH,
  Director of the United States Fish and Wildlife Service,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Report and Recommendation (ECF No. 163) is ADOPTED in its entirety.
’
              Defendants’ Renewed Motion for Summary Judgment (ECF No. 141) is GRANTED.
              Plaintiff’s Motion for Summary Judgment (ECF No. 157) is DENIED.
              Judgment is entered in favor of Defendants.
              All remaining claims are DISMISSED WITH PREJUDICE.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.
      on a Report and Recommendation (ECF 163)


Date: 03/31/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                             Allison Yates
